Citation Nr: 1227373	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 1958, and from June 1958 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, jurisdiction of the claims folder was transferred to the RO in Montgomery, Alabama. 

By way of procedural history, in an April 2010 decision, the Board denied the Veteran's claim for an evaluation in excess of 40 percent for spondylolisthesis of the lumbar spine with right radiculopathy.  In doing so, however, the Board also found that the issue of TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board then remanded the issue of entitlement to TDIU to the RO for further development, which included the issuance of proper VCAA notification, a VA opinion regarding employability, referral to the Under Secretary for Benefits for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b), and issuance of an supplemental statement of the case (SSOC). 

In February 2011, the RO erroneously issued a rating decision, rather than an SSOC, denying entitlement to TDIU.  In a July 2011 decision, the Board denied the issue of entitlement to an evaluation in excess of 40 percent for spondylolisthesis with right radiculopathy on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), and again remanded the issue of TDIU for issuance of an SSOC.  The proper SSOC was issued in November 2011.  

In February 2010, the Veteran testified before a Veterans Law Judge at a Video Conference hearing; a transcript of the hearing is of record.  In June 2012, a letter was sent to the Veteran informing him that the Veterans Law Judge who presided over his hearing was no longer employed at the Board.  He was given the option of having another hearing, which he declined. See June 12 Response Letter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted previously, in April 2010, the Board in part referred the Veteran's case to the C&P Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  That section states that it is the established policy of [VA] that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the [C&P Director], for all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in [§ 4.16(a)].  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b) (2011).

In December 2010, the C&P Director determined in an administrative review that TDIU benefits were not warranted on an extraschedular basis.  In reaching this determination, the C&P Director indicated that the evidence did not show that the Veteran's service-connected disabilities alone prevented him from engaging in all types of work-related activities.  (Emphasis added).  

Again, the determinative inquiry under 38 C.F.R. § 4.16(b) is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. (Emphasis added).  In this case, the C&P Director based his analysis on an incorrect standard.  The C&P Director used the phrase "all types of work-related activities" instead of "substantially gainful occupation."  The Board cannot rely on an administrative review that was based on an incorrect standard; thus, a remand is required here. See also Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In addition, while a VA addendum opinion as to employability was obtained in April 2010, the Board finds that this opinion is not adequately comprehensive of all service connected disabilities.  

In this regard, the Veteran's service-connected disabilities include the following: spondylolisthesis of the lumbar spine, status post lumbar spine surgery, with right lumbar radiculopathy, currently evaluated as 40 percent disabling; chondromalacia of the right knee, currently evaluated as 10 percent disabling; recurrent peptic ulcer disease, currently evaluated as 10 percent disabling; incomplete paralysis of the right sciatic nerve associated with the lumbar spine disability, currently evaluated as 10 percent disabling; and hemorrhoids, currently evaluated as non-compensable (or 0 percent disabling).  The Veteran's combined rating is 60 percent (as of April 2006).  

The Board's April 2010 remand directed that the RO return the claims file to the VA examiner who conducted previous spine and digestive examinations in November 2008.  Based on her review of those examinations, the VA examiner was then asked to opine whether it was at least as likely as not that the Veteran's lumbar spine disability, standing alone, or in concert with the service-connected right knee chondromalacia and hemorrhoids, prevented him from securing or following substantially gainful occupation.  

In April 2010, the VA examiner provided an addendum opinion, concluding that it was less likely than not that the service-connected disabilities prevented him from securing gainful employment and/or maintaining physical and/or sedentary employment.  

Notably, the Veteran contends that he is unable to engage in gainful employment due to all service connected disabilities (i.e., low back disability, right knee disability, ulcer disease, sciatica disability, and hemorrhoids). See VA Form 21-4138, November 2011.  The April 2010 addendum opinion was based only upon spine and digestive VA examinations -- examinations that were conducted nearly four years ago, and which failed to specifically address/evaluate the service-connected right knee disability (chondromalacia), right lower extremity sciatica disability, peptic ulcer disability, and hemorrhoid disability. (See, e.g., VA Digestive Examination, November 2008, which failed to specifically address ulcers or hemorrhoids and identified the current digestive problems simply as "stomach.").  As the Veteran maintains that he is unemployable as a result of all service-connected disabilities, and as the previous examinations upon which the VA addendum opinion is based are inadequate, the RO should seek a new medical opinion concerning this issue. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 


Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities since 2006.  Thereafter, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.

2. The Veteran must be afforded an appropriate VA examination to determine the effects of ALL service-connected disabilities (spondylolisthesis of the lumbar spine, status post lumbar spine surgery, with right lumbar radiculopathy; chondromalacia of the right knee; recurrent peptic ulcer disease; incomplete paralysis of the right sciatic nerve associated with the lumbar spine disability; and hemorrhoids) on his ability to maintain and retain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed. 

3. Thereafter, re-refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration.  Inform the officials that the standard of "substantially gainful occupation" should be used in the determination.

4. Then, if entitlement to a TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and afford them an appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


